Citation Nr: 1409883	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010 he seemingly requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  However, the letter was accompanied by a letter from his representative clarifying the Veteran did not, in fact, want a hearing.  Taken in conjunction with his previous withdrawal of a Travel Board hearing request in August 2009, the Board finds that there is no such outstanding hearing request.  38 C.F.R. § 20.704(e) (2013).

In May 2011, the Board referred to the RO as the Agency of Original Jurisdiction (AOJ) claims of entitlement to service connection for back and right shoulder disabilities.  To the extent the RO has not yet begun developing or considering these other claims, it is reminded to do so at the first opportunity.

Concerning these claims that are currently before the Board, they instead were remanded in May 2011 to the RO via the Appeals Management Center (AMC).

The Board also has since, in September 2013, requested an expert medical opinion concerning these claims at issue.  The Board received this opinion in October 2013.  In November 2013, the Board sent the Veteran a copy of it and advised him that he had 60 days to review the opinion and submit additional evidence or argument in response to it.  See 38 C.F.R. § 20.903.  To date, however, more than 60 days later, no new evidence or argument has been received, so the Board is proceeding with its adjudication of these claims.



FINDING OF FACT

Neither the Veteran's right nor left wrist disability began during his service, within a year of his separation from service, or even for many ensuing years, and has not otherwise been shown by competent and credible evidence to be related or attributable to his service or to date back to his service.


CONCLUSION OF LAW

The right and left wrist disability was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain;and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so including notice of both what is required to establish entitlement to service connection (Veteran status, proof of disability, and a relationship between the disability and service) and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, this VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all of these required notice elements and that was sent prior to the initial RO decision adjudicating these claims, so in the preferred sequence.  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He also was advised regarding the type of information mandated by the Court in Dingess, including as concerning the "downstream" disability rating and effective date elements of his service-connection claims.  He therefore has received all required notice concerning these claims.

VA also as mentioned has a duty to assist him in the development of these claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment and evaluation records and providing an examination for a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran has the burden of proof of establishing a VCAA notice or assistance error and, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  The RO has obtained his STRs, post-service VA clinical records, and his personal statements.  As well, he was afforded a VA compensation examination and, as already alluded to, the Board additionally obtained an expert medical opinion.

Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to him is required to fulfill VA's duty to assist him in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

The Veteran alleges that he sustained wrist injuries in a motor vehicle accident during his service in September 1977 and when he later fell in December 1978.

September 1977 STRs show that he reported a history of a motor vehicle accident one year previously, shortly after he had entered service with subsequent back, neck, and shoulder pain complaints.  His STRs reference a variety of ongoing physical complaints, but they are unremarkable for any complaints, findings, or diagnoses specifically referable to his wrists.  

A December 1979 post-service VA orthopedic examination report also does not mention any complaints or findings regarding his wrists.

In September 2008, he reported, in pertinent part, a history of a wrist injury dating back 25 years.  If true, that meant his injury had occurred in 1983 or thereabouts, so not until 4 or so years after the conclusion of his military service.

October 2008 VA X-rays showed just minimal degenerative changes of the radiocarpal joints of both wrists.  Polyathralgia, chronic joint pain, and possible carpal tunnel syndrome (CTS) also were reported.

A left wrist fusion was performed in December 2010, and by February 2011 septic necrosis, cartilage loss, and surgical removal of the carpal scaphoid in the left wrist were reported. 

As a result of the Board's May 2011 remand of these claims, the Veteran had a VA compensation examination in June 2011 for a medical nexus opinion concerning the etiology of these claimed wrist disabilities - but particularly regarding the likelihood they incepted during his military service or are otherwise related or attributable to his service, especially to the traumas alleged.  

The June 2011 VA examiner indicated the claims folder was reviewed for the pertinent history.  The Veteran reported a history of a fall from a truck in 1977, so during his service, but he did not describe any consequent issues involving his wrists.  The diagnoses were:  avascular necrosis carpal navicular with carpal instability left wrist and status post-surgery; carpal instability right wrist.  The examiner indicated the Veteran's history was not in the least helpful.  The examiner nevertheless discussed the relevant events in service, which included the Veteran's fall, but also observed there was not any reported wrist pain or injury.  Post-service wrist pain complaints were mentioned.  But, ultimately, the examiner indicated that he could only resort to speculation by stating that the only fall that had occurred in the military was in 1977 and that as likely as not the fall had resulted in bilateral wrist conditions. 

In October 2013, the Chief of Orthopedic Surgery at a VA hospital reviewed the claims file and opined that, if the Veteran had wrists injuries in service, such injuries would likely have contributed to the current degenerative joint disease of the wrists; however, this commenting physician acknowledged that, in older records, he could find no evidence of arthritis of the wrists.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Certain conditions like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within a year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or with the benefit of this presumption, if applicable.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

For the showing of chronic disease in service, or within this presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic or this is legitimately questionable, then generally, a showing of continuity of symptoms after service is required to support the claim and establish the required linkage between the current disability and service.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

This notion of continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to a condition that was first noted during service and that is one of the conditions that VA considers a "chronic disease" according to 38 C.F.R. § 3.309(a).  It therefore applies to the Veteran's bilateral wrist claim because his disability has an arthritic component, and arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing entitlement to direct service connection therefore generally requires having:  (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


The Board does not find the Veteran's account of injuries to his wrists in service credible.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

As fact finder, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and his demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan v. Nicholson, 451 F.3d 1332, 1337 (Fed. Cir. 2007) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

First, the Board notes that the Veteran voiced no complaints regarding his wrists in service, despite seeking treatment for other orthopedic conditions on multiple occasions.  Indeed, he sought treatment for his neck, low back, shoulders, and legs on numerous instances.  Because he apparently was not reluctant to seek medical treatment in service, it stands to reason that he would have mentioned his wrists also had he actually sustained injuries to them as he is now alleging, especially because injuries sustained in the course of an accident are usually reported.  See Buchanan v. Nicholson, 451 F.3d 1332, 1337 (Fed. Cir. 2007) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, just not as the only or sole factor in making this determination).  Indeed, courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  It seems illogical that the Veteran would have complained about his neck, low back, shoulders, and legs, yet neglected to mention at any time his wrists if also injured.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

Further, the Board does not find credible his account of wrists injuries in service also because the June 1979 separation examination report indicates he expressed excessive subjective complaints with no objective findings.


The June 2011 VA examiner's opinion is speculative.  Generally speaking, medical opinion that are general, inconclusive, or speculative cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  In any event, that examiner indicated that the bilateral wrist disability was related to service IF the alleged 1977 fall had occurred.  The Board already has determined that the Veteran's accounts of bilateral wrist injuries in service are not credible.  As such, an opinion, such as this, based on unreliable information lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual predicate).  And while it is true the Board cannot, out of hand, reject an opinion just because it is partly or even entirely based on the Veteran's self-recounted history, it is permissible to do this when, as here, the Board finds this reported history not credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The VA Chief of Orthopedic Surgery's October 2013 opinion is similar to the above in that the current bilateral wrist disability was attributed to service only if the alleged injuries in service were accepted as having occurred as alleged, so this opinion also was conditional.  It, too, therefore declines in probative value owing to the Board not conceding that the claimed wrist injuries in service in fact occurred.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, there being no credible evidence of in-service trauma to the wrists, 
the in-service incurrence of a relevant injury requirement of these claims is not met, so direct service connection for these claimed wrist disabilities cannot be granted.  38 C.F.R. § 3.303; Shedden, supra.


Moreover, there is no evidence of arthritis of either wrist in the first post-service year, meaning by September 1980, certainly not to the required minimum compensable degree of at least 10-percent disabling.  According to 38 C.F.R. § 4.71a, arthritis must be objectively confirmed by X-ray.  Indeed, interestingly, even the VA Chief of Orthopedic Surgery's October 2013 opinion concedes that earlier-dated records, so presumably referring to those during the many intervening years, did not contain indication of arthritis at those earlier points in time.  And since there was not this required objective confirmation of arthritis either during service or within one year of discharge, the Veteran cannot show continuity of associated symptoms during the many years since his service as an alternative means of establishing the required linkage between his current arthritis and his service.  38 C.F.R. § 3.303(b) only applies where the condition at issue was first noted during service; there was no such indication in this particular instance.  Thus, service connection for arthritis of the wrists on a presumptive basis is denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

There being no competent and credible evidence in favor of the claims, or sufficient to place the evidence in relative equipoise, the benefit of the doubt rule does not apply, in turn requiring denial of these claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra; Alemany, supra.


ORDER

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


